Exhibit 99.1 Scripps Networks Interactive Takes Full Ownership of Travel Channel Company also announces sale of minority stake in Fox Sports South regional sports networks KNOXVILLE, Tenn. Feb. 25, 2016Scripps Networks Interactive Inc. (NYSE: SNI) has acquired the remaining 35 percent interest in Travel Channel Media from Cox Communications Inc., for $99 million in cash, which includes the value of certain tax benefits. The transaction gives Scripps Networks Interactive full ownership of the fully distributed network in which it originally acquired a controlling interest in 2009. Separately, Scripps Networks announced the sale of its 7.25 percent ownership interest in Fox-BRV Southern Sports Holdings LLC, comprising the Sports South and Fox Sports Net South regional television networks, to Fox Southern Holdings, Inc., for $225 million in cash. “Travel Channel is a key asset that presents a great growth opportunity for Scripps Networks Interactive, and one that delivers an increasingly significant contribution to our business. Full ownership of Travel Channel enables us to take maximum advantage of its continued growth as we build value for our shareholders,” said Kenneth W. Lowe, president, chairman and chief executive officer.
